  Case 19-00242-RLM-11       Doc 2   Filed 01/15/19     EOD 01/15/19 13:30:54        Pg 1 of 1



                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION


 IN RE:                                           )       Chapter 11
                                                  )
 RAYCO MACHINE & ENGINEERING                      )       CASE NO.
 GROUP, INC.,                                     )
                                                  )
        Debtor(s).                                )

                     LIST OF SECURED CREDITORS – CHAPTER 11


    Name of Creditor and       Name, telephone number and                 Amount of claim/collateral
  Complete Mailing Address     complete    mailing      address  of
                               employee, agent or department of
                               creditor familiar with claim who may
                               be contacted
JPMorgan Chase Bank, N.A.       Jacob Bradley, Esq.                   $1,289,121.07
1111 Polaris Parkway            Quarles & Brady, LLP                  Collateral: Machinery, Fixtures
Columbus, OH 43240-2050         135 N. Pennsylvania Street            and Equipment
                                Suite 2400
                                Indianapolis, IN 46204
                                (317) 957-5000
                                Jacob.bradley@quarles.com
Connext Financial, Ltd.        1-800-266-3255                         $31,048.33
1625 W. Fountainhead Pkwy.                                            Collateral: Hurco Tm8i
Tempe, AZ 85282


Ford Motor Credit                                                     $19,000.00
P.O. Box 650575                                                       Collateral: 2017 Ford Transit
Dallas, TX 75265-0575                                                 Van



                                          HESTER BAKER KREBS LLC

                                          By____/s/ David R. Krebs
                                               David R. Krebs
                                               Hester Baker Krebs LLC
                                               One Indiana Square, Suite 1600
                                               Indianapolis, IN 46204
                                               (317) 833-3030
                                               Fax: (317) 833-3031
                                               Email: dkrebs@hbkfirm.com
